 

UNITED STATES BANKRUPTCY COURT

DISTRICT OF OREGON
TRISH M. BROWN 1050 SW SIXTH AVENUE, #700 STEPHEN A. RAHER
CHIEF JUDGE PORTLAND, OREGON 97204 LAW CLERK
(905) 426-1592 SUZANNE M, MARX

JUDICIAL ASSISTANT
August 23, 2019

Peter Szanto
11 Shore Pine
Newport Beach, CA 92657

VIA CM/ECF ONLY
Re: — Szanto v. Szanto et al., Adv. Proc. 16-3114-pcem

Dear Mr. Szanto:

I have received and reviewed your correspondence docketed as ECF No. 543 in the above-
referenced adversary proceeding. As an initial matter, you are incorrect in your assertion that
you saw me at a court hearing. I have never attended a hearing in your case or any of the related
adversary proceedings, nor have I listened to recordings or reviewed transcripts of any such
hearings.

Regarding your request for a stay of the upcoming trial in this proceeding, 28 U.S.C. § 151 vests
each bankruptcy judge with plenary authority over any action, suit, or proceeding which is
assigned to him. My position as chief judge does not give me authority to control Judge
McKittrick’s case-related decisions, therefore I cannot act on your request. I also decline your
invitation to “discuss” this matter with Judge McKittrick—as Judge Simon noted in his order
denying your Emergency Motion for Writ of Prohibition, entered in Szanto v. JP Morgan Chase
Bank, et al., Case No. 18-cv-939-SI (D. Or. Aug. 23, 2019), the relief you seek must first be
requested from Judge McKittrick by providing him with unredacted supporting medical
documentation.

Very truly yours,

(Ait WM Lon —

Trish M. Brown

Case 16-03114-pcm Doc 544 «~-Filed 08/23/19
